 

Exhibit 10.16

 

MERCHANDISING LICENSE AGREEMENT

 

Agreement No: ___________

 

THIS MERCHANDISING LICENSE AGREEMENT is effective as of June 23rd, 2017,
(hereinafter the “Effective Date”) and is made by and between the following
parties (collectively referred to herein as the “Parties” and individually as a
“Party”):

 

PARTIES:

 

Pineapple Express, Inc., located at 10351 Santa Monica Blvd., Suite 420, Los
Angeles, CA 90025, USA (hereinafter referred to as “OWNER”) on the one hand, and

 

Putnam Accessory Group, Inc., located at 2133 E. 38th Street, Los Angeles, CA
90058, (hereinafter referred to as the “Licensee”) on the other hand.

 

RECITALS:

 

WHEREAS, OWNER has created and owns and/or controls the works identified in the
Definitions set forth herein below (hereinafter referred to as the “Property”)
and OWNER has the right to license and authorize third parties to use said
Property and to grant the rights set forth herein below; and

 

WHEREAS, in a separate agreement between OWNER and SHARPER, INC. located at 1501
N. Sepulveda Blvd., #B, Manhattan Beach, CA 90266 (hereinafter referred to as
the “Agent”), Agent has been appointed by OWNER to act as the sole and exclusive
agent for OWNER in certain countries in connection with the representation of
the Property and the commercial exploitation and licensing thereof and Agent has
been authorized by Owner to procure and administer licensing arrangements for
use of the Property (herein “Licenses” or “License Agreements”) and to receive
payments in connection with such License Agreements; and

 

WHEREAS, Licensee desires to obtain a License to manufacture certain items of
merchandise or products bearing or otherwise utilizing the Property as
specifically identified in the Definitions set forth below (herein referred to
as the “Licensed Articles”) and to market, sell and distribute said Licensed
Articles in a certain country or countries (herein referred to as the
“Territory”) and in specific channels of distribution (herein referred to as the
“Retail Channels”) as defined herein below; and

 

WHEREAS, the Parties hereto are in agreement with respect to the terms and
conditions upon which Licensee shall have the right to use the Property in
connection with the manufacture, marketing, sale and distribution of such
Licensed Articles during the Term of this License Agreement.

 

 1 

 

 

NOW THEREFORE, in consideration of the mutual promises contained herein and in
the Standard Terms and Conditions attached hereto and made a part hereof, the
Parties hereby agree as follows:

 

I. DEFINITIONS:

 

In this Merchandising License Agreement and the Standard Terms and Conditions
attached hereto (collectively referred to herein as the “Agreement”), the
following terms shall have the meanings set forth below:

 

(a) “Property” shall mean: The approved name(s), logo(s), symbol(s), design(s),
and/or visual representations, themes, illustrations, original artistic works,
branding mechanisms, characterizations, names, pseudonyms, likenesses, artwork,
props and other visual and audible elements of or associated therewith and all
titles, brands, trademarks (and applications therefore), trade names, trade
dress, copyrights, and logos used in connection therewith owned and/or
controlled by OWNER entitled “THC” and the web domain THC.com, and all
intellectual property rights, copyrights, trademarks and servicemarks, or other
intellectual property rights therein. Each specific proposed use of a “Property”
shall require the Owner’s prior written approval in each instance.     (b)
“Licensed Articles” shall mean: The items of merchandise specifically set forth
in Exhibit “B” utilizing the Property.     (c) “Term” shall mean: The period
commencing on June 1, 2017 and ending on August 31, 2018 unless sooner
terminated in accordance with any of the provisions set forth herein or in the
Standard Terms and Conditions attached hereto.     (d) “Territory” shall mean:
USA and Canada.     (e) “Retail Channels” shall mean: The channels of
distribution set forth in Exhibit “C” for marketing, sale and distribution of
the Licensed Articles.     (f) “Merchandising Rights” shall mean: The right to
utilize the Property in connection with the manufacture of the Licensed Articles
and to market, advertise, promote, sell and distribute said Licensed Articles in
the Territory and Retail Channels specified herein, subject to the Standard
Terms and Conditions attached hereto.     (g) “Net Sales” shall mean: The gross
number of all Licensed Articles bearing and/or otherwise utilizing the Property
which are manufactured and shipped/distributed by or on behalf of Licensee or
any of its directly or indirectly affiliated, associated, related, parent or
subsidiary companies less only: 1) Licensed Articles distributed to Agent and/or
OWNER; 2) Licensed Articles distributed to third parties in the normal course of
business as samples, PROVIDED THAT, no compensation of any type is received by
or on behalf of Licensee for such samples and the distribution thereof is
limited to a reasonable number for the purposes of stimulating sales and orders
of the Licensed Articles; 3) actual, documented and verifiable returns of
damaged Licensed Articles actually credited to a customer; and 4) industry
customary and normal, documented and verifiable trade discounts actually
credited to a customer not to exceed 5% (Five Percent).     (h) “Royalty” and/or
“Royalties” shall mean: 12% (Twelve percent) of Licensee’s wholesale selling
price of the Licensed Articles or direct to consumer online retail price or any
higher selling price if applicable, on all Net Sales of the Licensed Articles as
specifically set forth in Section I.(g) above without deductions of any kind.  
  (i) “Guarantee” shall mean: The non-returnable, non-refundable sum of $0 (Zero
Dollars) payable by Licensee to Agent (in United States Dollars) as a minimum
guarantee against Royalties due hereunder for the Term specified above:

 

Payment Schedule for Guarantee:

 

Advance Guarantee: $0 (Zero Dollars) payable upon execution of this Agreement by
Licensee as an advance against Royalties due on Net Sales of the Licensed
Articles (herein referred to as the “Advance”).

 

 2 

 

 

Balance of Guarantee: $0 (Zero Dollars) due on or before any earlier termination
of this Agreement.

 

It shall be understood and agreed that the Balance of Guarantee amount set forth
above shall be payable by Licensee only to the extent that the applicable amount
has not previously been remitted to Agent by Licensee by the due date by way of
the Royalties theretofore paid by Licensee in excess of the Advance.

 



(j) “Authorized Language” shall mean: English.     (k) (i) “Marketing Date”
shall mean: On or before May 31, 2017.       (ii) “Distribution Date” shall
mean: On or before June 30, 2017.

 

(l) “Trademark and Copyright Notice” shall mean:
_____________________________________________

 

(m) “Sell-Off Period” shall mean: A period of Ninety (90) days after expiration
of the Term for Licensee to dispose of Licensed Articles in process or on hand
as specifically provided in the Standard Terms and Conditions attached hereto in
paragraph 12.     (n) “Exclusivity” shall mean: Non-exclusive. For clarity,
Licensee acknowledges and agrees that the license granted to it under this
Merchandising License Agreement is non-exclusive, and that the Owner may enter
into licenses of the Property with other third parties, including competitors of
the Licensee, all in Owner’s sole discretion.     (o) “Additional
Insureds/Indemnities” shall mean: Sharper, Inc.

 

II. GRANT:

 

Subject to the provisions set forth herein and in the Standard Terms and
Conditions attached hereto and made a part hereof, OWNER hereby grants to
Licensee, and Licensee hereby accepts, a non-exclusive limited License for the
right to utilize the Property solely in connection with the manufacture of the
Licensed Articles specified herein and the marketing, sale and distribution of
said Licensed Articles in the specific Territory and Retail Channels granted
herein. All rights not specifically granted pursuant to this Agreement are
hereby reserved to OWNER.

 

Subject to Licensee maintaining the Minimum Performance Level as specified in
paragraph 5.(a) in the Standard Terms and Conditions attached hereto, and upon
written notice to LICENSOR of not less than Thirty (30) days prior to the end of
the Term, Licensee shall have the option to extend the Term of this Agreement
for a period of Fifteen (15) additional months (Hereafter the “Term Extension”)
PROVIDED that all Royalties owed and paid in full to LICENSOR hereunder in
respect of the Royalty Period from April 1, 2017 through May 31, 2018 have
exceeded US $24,000 (Twenty Four Thousand US DOLLARS). It is expressly agreed
and acknowledged that as a condition of any such Term Extension, Licensee shall
be required to make a Guarantee payment during such Term Extension (Hereafter
the “Further Guarantee”) of an additional amount of at least 50% (Fifty per
cent) of the Royalties already paid by Licensee in respect of the initial Term.
Such Further Guarantee shall be payable by Licensee to Agent on behalf of OWNER
by way of an Advance of one third of the Further Guarantee as an advance against
Royalties due on Net Sales of the Licensed Articles during such Term Extension
and payable upon execution of the amendment to this Agreement specifying such
Term Extension, together with the Balance of such Further Guarantee being paid
by way of minimum payments spread equally across each quarterly Royalty Period
for the balance of the Term Extension. For the purposes of clarity, there shall
be no cross-collateralization or offset of any earned royalties from the Term of
the Agreement to the Term Extension, including specifically that any offset of
such against the Further Guarantee is hereby prohibited.

 

 3 

 

 

Nothing contained herein or in any provision of the Standard Terms and
Conditions attached hereto shall be construed to prevent OWNER from granting any
other license to any other person or entity for the use of the Property or from
utilizing the Property in any manner whatsoever.

 

III. TERMS AND CONDITIONS:

 

This Merchandising License Agreement is subject to the Standard Terms and
Conditions attached hereto and incorporated herein by reference and such
Standard Terms and Conditions and all Attachments, Exhibits and/or Schedules
thereto as specified herein below shall be deemed a part of this Agreement.

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have each caused this Agreement to be duly executed as of the Effective Date
first written above.

 

Pineapple Express, Inc., (“OWNER”)         By: /s/ Matthew Feinstein   Its: CEO
        Putnam Accessory Group, Inc. (“Licensee”)       By: /s/ John Putnam  
Its: President  

 

ATTACHMENTS       Merchandising License Agreement Standard Terms & Conditions  
Trademarks and Copyrights (Exhibit “A”) Description of Licensed Articles
(Exhibit “B”) Retail Channels of Distribution (Exhibit “C”) Manufacturer’s
Agreement (Exhibit “D”) Licensee Report Form (Schedule “1”) Approval Guidelines
(Schedule “2”) Licensee Product Approval Submission Form (Schedule “3”) //   //
 

 



 4 

 

 

MERCHANDISING LICENSE AGREEMENT STANDARD TERMS AND CONDITIONS

 

1. LICENSE     (a) This Agreement is entered into by and between the respective
Parties first set forth on page one of the Merchandising License Agreement
(sometimes referred to herein as the “Agreement”) to which these Standard Terms
and Conditions are attached and made a part thereof. Unless otherwise provided,
all capitalized terms used herein shall have the meaning specified in the
Definitions set forth in said Merchandising License Agreement. In the event
there is any inconsistence between the Merchandising License Agreement and the
Standard Terms and Conditions, the terms of the Merchandising License Agreement
shall control in all respects.     (b) Licensee shall have no right to
sub-license any of the rights granted herein. Further, the license hereby
granted to Licensee extends only to the Licensed Articles and Licensee shall not
make or authorize any use, direct or indirect, of the Property in connection
with any other goods, materials or services. Licensee specifically acknowledges
that the rights granted herein to Licensee to manufacture, market, advertise,
sell, distribute or otherwise exploit the Licensed Articles shall be expressly
restricted to those Retail Channels authorized herein and shall not include any
rights in connection with any: giveaway, premium, promotion, fan club, amusement
and theme parks, live stage shows, sponsorship, or any channel of distribution
not specifically set forth in the Retail Channels identified in the Definitions.
All of the aforementioned rights and means of distribution are expressly
retained and reserved by OWNER and any and all such rights may be exercised by
OWNER and/or its agent and designees concurrently with the rights licensed to
Licensee hereunder without regard to the extent to which any such rights may be
competitive with Licensee or the rights granted to Licensee herein.     (c)
Licensee shall not, directly or indirectly, make, advertise, promote or solicit
sales of the Licensed Articles, like or similar, in any country or area outside
of the Territory, nor shall Licensee open a new branch or office outside of said
Territory for the purpose of selling or distributing the Licensed Articles
without OWNER’s express written approval. Licensee specifically acknowledges and
agrees that Licensee will not knowingly sell or distribute the Licensed Articles
to any persons or entities (herein “customers”) who intend to or who are likely
to resell or distribute the Licensed Articles outside of the Territory and
Retail Channels specified herein or in a manner specifically prohibited in
paragraph 1.(b). Licensee shall be required to advise all of its customers that
the Licensed Articles are to be sold and distributed only in the Territory and
Retail Channels specified in the Definitions and Licensee shall use its best
efforts to assist OWNER and Agent in ensuring that Licensee’s customers comply
therewith.     (d) Subject to full execution of this Agreement by all Parties
hereto, the grant of rights and license set forth herein shall be in full force
and effect for a Term as specified in the Definitions unless sooner terminated
in accordance with any of the provisions set forth in this Agreement.     2.
PAYMENTS     (a) In consideration of the rights and license granted herein,
Licensee hereby agrees to and shall pay to Agent, on behalf of OWNER and Agent,
the following:

 

  (i) Guarantee: Licensee shall pay the Guarantee during the Term in the amount
specified in Section I.(i) of the Definitions and such Guarantee shall be
payable in accordance with the Payment Schedule set forth therein. As recited in
Section I.(i) of the Definitions, a portion of the Guarantee shall be payable by
Licensee as an Advance against Royalties payable hereunder as specified in
paragraph 2.(a)(ii) below, and the Balance of Guarantee shall be payable in the
amount and on the date specified in said Payment Schedule to the extent that
Royalties actually remitted by Licensee to Agent (in excess of the Advance) do
not already equal or exceed the applicable amount due by the specified date.

 

 5 

 

 

  (ii) Royalty: Licensee shall pay the Royalty at the applicable rate specified
in Section I.(h) of the Definitions on all Net Sales of the Licensed Articles as
such terms are defined in the Definitions. No costs or charges incurred in the
creation, production, manufacturing, reproduction, selling, marketing,
advertising, exploitation, or shipping/freight and distribution of the Licensed
Articles (including, but not limited to, bank or money transfer charges) shall
be deducted from the selling price of the Licensed Articles or the Royalties
payable by Licensee nor, shall any deductions be allowed for cash or prompt
payments, bad debts, uncollectible accounts, advertising or mark down
allowances, new-store allowances, allowances in lieu of returns or for returns
made on the basis of an accrual or reserve system or for any other allowances or
discounts unless otherwise specifically permitted herein. If Licensee
distributes the Licensed Articles to an entity in any way directly or indirectly
related to Licensee (e.g., an affiliated, associated, parent or subsidiary
company), or at a price less than the regular price charged by Licensee to
unrelated parties, the Royalties payable on such sales shall not be less than
the Royalties based upon the price generally charged to the trade by Licensee.
Royalties due hereunder shall accrue on distribution/shipment or billing,
whichever is earlier, and not on the payment of any invoice by a customer.
Royalties shall be payable on the Net Sales of all Licensed Articles whether or
not billed. Notwithstanding the foregoing, the Parties acknowledge that Licensee
shall not be required to pay Royalties on Net Sales of the Licensed Articles
until the amount of such Royalties which would otherwise be due hereunder,
equals the amount of the Advance already paid by Licensee to Agent as specified
in the Payment Schedule set forth in Section I.(i) of the Definitions.

 

(b) Notwithstanding anything to the contrary contained herein, the Royalties
payable during the Term shall not be less than the Guarantee specified in the
Definitions and Licensee’s obligation for payment of the full amount of the
Guarantee and any Royalties due in excess of such Guarantee shall survive
expiration or termination of this Agreement and notwithstanding any such
expiration or termination, the obligation for payment of a Royalty by Licensee
will continue for so long as any Licensed Articles are manufactured, sold or
distributed by or on behalf of Licensee.     (c) Within 30 (thirty) days
following the last day of each calendar quarter during the Term (the “Royalty
Period”), Licensee shall furnish to Agent and OWNER a complete and accurate
statement of all sales and distribution of the Licensed Articles during such
Royalty Period, whether or not any Net Sales have taken place during such
Royalty Period. Each such statement shall be accompanied by Licensee’s
remittance of all Royalties and any other sums (if any) shown to be due. (i.e.,
Royalties due for each calendar quarter commencing on the first (1st) day of
January, April, July and October [with the exception of the first and last
calendar quarters which may be “short” depending upon the date of the
commencement and expiration or termination of this Agreement] shall be reported
and payable to Agent and OWNER no later than thirty (30) days after the end of
each such calendar quarter). Each such accounting statement shall be sent to
Agent and OWNER in the form attached hereto as Schedule “1” or such other form
otherwise provided or approved by OWNER and such statement shall include the
number of units manufactured, sold and/or distributed of each of the Licensed
Articles, the style number and description of the Licensed Articles, the
applicable selling price (which shall detail the gross selling price of the
Licensed Articles and any permitted deductions or bona fide returns for damaged
goods actually received and credited to the customers during such calendar
quarter, if allowable), and the applicable Royalty rate.

 

 6 

 

 

(d) Royalty statements and all payments due hereunder shall be sent to Agent at
the address set forth in paragraph 14. below within the time period and in the
manner specified herein. All payments shall be made to Agent at Licensee’s
expense by check or wire transfer and all such payments shall be in United
States currency and Licensee shall pay and hold Agent and OWNER forever harmless
from all customs, duties, levies, handling charges, taxes (including without
limitation, sales, use, inventory, goods and services and value added taxes or
other similar taxes which may be levied on the sale of the Licensed Articles
[excluding OWNER’s and Agent’s income taxes due on the receipt of payments from
Licensee in connection with the sale of the Licensed Articles]) and any other
fees or charges which may be imposed under any law now or hereafter in effect,
based upon the license, delivery, shipment, import, export, manufacture, use or
sale of the Licensed Articles which such charges shall not be deducted from any
Royalty due hereunder.

 

  (i) In the event that Licensee shall be prohibited by law from remitting any
sums due hereunder because such sums are restricted due to a moratorium,
embargo, banking regulations, exchange restrictions or other governmentally
imposed restriction on conversion and remittance (such sums shall be referred to
herein as “Restricted Sums”), Licensee shall immediately notify Agent and OWNER,
in writing, of such conditions and Licensee shall thereafter take all necessary
steps at its own expense and at Agent’s and/or OWNER’s request, to obtain any
requisite exchange control consents necessary for the remission of monies due
hereunder. If Licensee is unable to remit such monies, Licensee shall notify
Agent and OWNER and be required to follow all reasonable instructions of Agent
and/or OWNER including, but not limited to, immediately depositing such
Restricted Sums in a bank account in the Territory in the name directed by OWNER
in writing. Such Restricted Sums shall only be considered as a valid payment of
sums due hereunder when duly deposited as directed.         (ii) In the event
that Licensee shall be required by any government authority to withhold any
portion of the sums due hereunder, as determined by an opinion of legal counsel
of the Licensee that is reasonably acceptable to OWNER and Agent, and pay over
such portion to a government authority, (herein referred to as a “government
imposed “Withholding Tax”), Licensee shall be entitled to withhold only such
amount of government imposed Withholding Tax as is actually required to be paid
at the lowest applicable rate, provided that Licensee shall take all steps
necessary and sign all documents required to enable a receipt and certificate of
Withholding Tax or other similar document to be issued to the benefit of OWNER
and in the name of OWNER and a tax credit to be credited or claimed by OWNER
(unless otherwise directed by OWNER) with respect to any such government
Withholding Taxes paid by Licensee. Licensee specifically acknowledges and
agrees that Licensee shall undertake and be required to accurately complete and
timely file within all applicable time frames all documentation required in
connection with any such government imposed Withholding Taxes and Licensee shall
promptly provide OWNER, or Agent on behalf of OWNER, with all official tax
receipts and/or certificates of tax deduction and other necessary and
appropriate documentation required to enable OWNER to claim a United Kingdom tax
credit in respect of any such taxes so deducted. In the event that any such
government imposed Withholding Tax originally deducted hereunder can
subsequently be paid, Licensee shall do so promptly.

 

 7 

 

 

(e) It is specifically agreed that late or insufficient payments and statements
shall be deemed to constitute a material breach and default by Licensee
hereunder, and in addition to any other rights and remedies which OWNER may
have, if such late or insufficient payments and/or statements are not cured
within 10 (ten) days after written notice is given to Licensee, OWNER may
terminate this Agreement at the end of such 10 (ten) day period. In such event,
any remaining unpaid balance of the Advance and any unpaid Guarantee shall
become due and payable immediately. Licensee shall pay interest on all late
payments at the rate of 1% (one percent) per month (or the maximum interest rate
permitted by law in Licensee’s Territory, if less than such amount) from the
date that such payment was due until the date Agent receives such late payment,
and the interest payment shall be a non-recoupable expense. In the event that
any legal expenses or other expenses of debt collection shall be incurred by
reason of Licensee’s failure to render any statements and/or payments due
hereunder, in addition to and without prejudice to any other rights of OWNER or
Agent (including such rights of termination as set forth herein below in
paragraph 11.), Licensee shall indemnify OWNER and its Agent and pay for any and
all reasonable legal fees and expenses of debt collection which may have been
incurred in securing a remedy to Licensee’s failure as aforesaid.     (f)
Licensee represents that during the full Term hereof and for a period of at
least three (3) years after the termination or expiration of the Term (including
any renewal thereof), Licensee will maintain and keep at its usual and principal
place of business as specified above, proper, complete and accurate up- to-date
books of account and records covering all transactions relating to this
Agreement and the manufacture, sale and distribution of the Licensed Articles
and any other use of the Property by Licensee or any affiliated entity in a form
which meets Financial Accounting Standards Board (FASB) standards. OWNER, or its
duly authorized agent, accountant or representative, upon giving Licensee 5
(five) business days prior written notice, shall have the right at all
reasonable business hours to examine, audit and inspect the books of account and
records and all other documents and materials in the possession or under the
control of Licensee in so far as the same relate to the Licensed Articles,
Property and/or this Agreement. Licensee shall make such books and records
available for examination and OWNER or its nominated agent, accountant or
representative, shall have free and full access thereto and be permitted to make
copies and take extracts of all books of account and accounting records in so
far as they relate to the subject matter hereof and Licensee shall fully
cooperate with OWNER or its authorized agent, accountant or representative in
connection therewith. OWNER acknowledges that it shall exercise its right to
audit Licensee no more than once in any 12 (twelve) month period of the Term,
unless during such twelve (12) month period, an audit conducted by the OWNER
discovers an underpayment of any amounts due by Licensee under the Agreement in
excess of three percent (3%) of the amount properly due to OWNER, in which case,
there shall be no limit on the number of audits conducted by the OWNER. In
addition, Licensee agrees to use reasonable efforts to enable OWNER or its
agent, accountant or representative to audit and review the records of any and
all of Licensee’s distributors, manufacturing facilities and/or other suppliers
producing articles utilized in connection with the Licensed Articles and all
storage facilities in order to verify the accountings submitted by Licensee and
to ensure that unauthorized merchandise is not being distributed with or without
the knowledge and consent of Licensee. Any inspection shall be at OWNER’s
expense unless a discrepancy in the amount of 5% (five percent) or more is
discovered for the period examined, in which event Licensee shall bear the
reasonable costs and expenses of such inspection, (including, without
limitation, all accounting, auditing fees and other costs and expenses incurred
in connection with the inspection and enforcement of this provision) in addition
to paying all Royalties owed with interest due thereon. The exercise of any
right to examine or to audit Licensee’s books or records or the receipt or
acceptance by Agent and/or OWNER of any Royalty statements and/or payments
hereunder (or the cashing of any Royalty checks paid hereunder) shall not
preclude OWNER, or its accountants, representatives, or agents (including
Sharper, Inc.) from thereafter questioning or disputing the correctness thereof
at any time, and in the event that any inconsistencies or mistakes are
discovered in such statements or payments, they shall be rectified immediately
and the appropriate payment (including interest, as applicable) shall be made to
Agent. Should a mistake or inconsistency be discovered which results in a credit
to Licensee, such credit shall be deductible from monies thereafter payable, and
shall not require the repayment of any prior sums paid or received hereunder.

 

 8 

 

 

(g) Upon the expiration of the Term, in the event the Parties extend the Term ,
the original Advance and Guarantee have not been fully recouped by Licensee from
Royalties due hereunder, Licensee shall have no right to carry forward any
un-recouped balance.     3. RIGHTS OF APPROVAL AND QUALITY CONTROL     (a) Prior
to the commencement of the manufacture of the Licensed Articles, Licensee shall
submit to Agent one (1) prototype, design, layout or sample of each of the
Licensed Articles to be manufactured and all cartons, containers, packaging and
wrapping materials, hang tags, labels, inserts, in-packs, advertising,
promotional displays, press releases or other material including, but not
limited to, any materials bearing, referring to, or otherwise utilizing the
Property (hereinafter referred to as “Collateral Materials”) in the following
stages: 1) conceptual artwork; 2) final artwork; and 3) as a pre-production
sample. Agent shall then submit such materials to OWNER for approval. Licensee
acknowledges and agrees that Licensee must obtain OWNER’s specific written
approval of all such prototypes, designs, layouts and sample Licensed Articles
and Collateral Materials in each of the aforesaid stages before Licensee shall
be authorized to manufacture any Licensed Articles and Collateral Materials.    
(b) After the Licensed Articles and any Collateral Materials have been
manufactured, but prior to any distribution thereof, Licensee shall furnish two
(2) finished samples of each of the Licensed Articles and all Collateral
Materials to Agent (or, if otherwise directed by Agent, one (1) sample of all
such items shall be furnished by Licensee to Agent and one sample of all such
items shall be furnished directly to OWNER) for OWNER’s written approval. After
samples have been approved in writing by OWNER pursuant to the foregoing, OWNER
shall not unreasonably withdraw its approval and Licensee shall not make any
material modification thereto without first obtaining OWNER’s prior written
consent in each stage as set forth above.     (c) All submissions required
pursuant to this paragraph 3. shall be made in accordance with Schedules “2”
(Approval Guidelines) and “3” (Licensee Product Approval Submission Form), and
shall be subject to OWNER’s written approval prior to any use, commercial
manufacture, sale, distribution, exploitation or public disclosure thereof
Further, Licensee shall deliver all submissions, prototypes, designs, specimens
and samples and all other items referred to in this paragraph 3. free of cost
and the costs of carriage or mailing of all such items to Agent and OWNER shall
be paid by Licensee. Licensee acknowledges that such submissions, prototypes,
designs, specimens and samples will not be returned to Licensee. All approvals
required hereunder may be granted or withheld by OWNER in its sole and absolute
discretion, but OWNER shall use its best efforts to respond within 7 (seven)
business days after OWNER’s receipt of Licensee’s submissions.     (d) After
Licensee has commenced selling or distributing the Licensed Articles, Licensee
shall furnish to Agent and OWNER, without cost, twelve (12) finished samples
(six to Agent and six to OWNER) of each type of the Licensed Articles, (however,
OWNER, or Agent on behalf of OWNER, may, when necessary, request that Licensee
provide an additional 4 (four) samples without cost for trademark and copyright
purposes), together with any cartons, containers, hang-tags and packaging and
wrapping materials used in connection therewith. If the quality of any of the
Licensed Articles falls below the quality previously approved by OWNER or should
any of the Licensed Articles fail to conform to the approved samples or be found
to be defective or harmful to the consumer, OWNER shall have the right to
withdraw its approval of such items, in which case, upon demand, Licensee shall
cease offering such Licensed Articles for sale until such Licensed Articles have
been corrected to OWNER’s satisfaction and if such inferior quality,
non-conformance, defect or harmful condition shall, in OWNER’s reasonable
opinion, pose a threat to the consumer, or the name and goodwill associated with
the Property, Licensee shall be required to recall any such Licensed Articles.
Licensee shall, at all times, have in place appropriate procedures to promptly
recall any Licensed Articles which fail to conform to the approved samples or
which may be defective. Licensee acknowledges and agrees that this Agreement may
be terminated in accordance with the provisions set forth herein below in
paragraph 11. if Licensee does not cure such quality problem(s) within the time
period specified therein.

 

 9 

 

 

(e) Licensee acknowledges that the Licensed Articles and all Collateral
Materials shall be of a high quality and standard which is at least equal to
comparable products manufactured and marketed by Licensee and in conformity with
a standard sample approved by OWNER. Further, Licensee shall ensure that the
Licensed Articles and all Collateral Materials shall be of a high standard and
of such style, appearance and quality as to be adequate and suited to their
exploitation as contemplated herein and the same shall in no manner reflect
adversely upon the good name and goodwill of the Property. Additionally,
Licensee shall warrant and represent and have the sole and complete
responsibility for ensuring that all Licensed Articles and the Collateral
Materials will be manufactured, sold, distributed, promoted and advertised in an
ethical and responsible manner and in full and complete compliance and in
accordance with all laws, codes, rules, standards and regulations (including,
but not limited to, all health, safety and employment rules and regulations)
applicable to the Licensed Articles and the use of the trademarks and copyrights
therein and associated therewith in all countries within the Territory. Licensee
shall pretest the Licensed Articles and shall cause truthful labeling regarding
care, maintenance and use to be affixed to the Licensed Articles, packaging or
hangtags therefore, as appropriate. Licensee shall immediately notify OWNER and
Agent of all complaints coming to Licensee’s attention from any consumer,
customer, or governmental body relevant to any of the Licensed Articles and
shall keep OWNER and Agent regularly advised by notice of the status and
resolution thereof. Licensee shall resolve all such complaints as expeditiously
as possible. Unless otherwise specifically agreed to in writing by OWNER, the
Licensed Articles and all Collateral Materials (including all advertising
therefore) shall utilize only the Authorized Language set forth in Section I.(j)
of the Definitions.     (f) Licensee specifically acknowledges and agrees that
it may not use, advertise, promote, distribute or sell any materials utilizing
the Property without having first obtained OWNER’s prior written approval for
each specific instance and such approval shall not constitute a waiver of any of
OWNER’s rights or of Licensee’s duties under this Agreement. Licensee hereby
acknowledges that neither OWNER nor Agent are competent to determine whether any
of the Licensed Articles are fit for the use normally and reasonably intended or
safe for sale and/or distribution to the public at large. Accordingly, all
approval rights set forth herein relate to aspects of use of the Property and
not to determination of the safety of the Licensed Articles, and any approval of
the Licensed Articles shall in no way detract from the Licensee’s obligations to
comply with statutory or other safety guidelines applicable in Licensee’s
Territory (including, but not limited to, consumer product safety standards and
laws, health, workplace and labor standards and laws, environmental protection
standards and laws, customs and importation laws and all other standards and
laws governing the manufacture, distribution and sale of goods in the
Territory), nor shall such approval be deemed approval of Licensee’s creation
and/or use of any verbiage, copy, mark, artwork, design or other material which
is not owned or controlled by OWNER or provided to Licensee by OWNER, or by
Agent on behalf of OWNER (hereinafter referred to as “Ancillary Material”). Such
Ancillary Material shall be used at Licensee’s own risk and Licensee shall take
any and all precautions deemed appropriate to ensure that such Ancillary
Material is wholly original with or fully cleared by Licensee and that the use
by Licensee of Ancillary Material does not infringe the rights of any third
parties. Licensee shall fully indemnify, hold harmless and defend OWNER, and its
officers, directors, agents (including Sharper Inc.), and employees against any
claims, suits, losses or damages (including reasonable attorney’s fees) arising
out of such use of Ancillary Material by Licensee.

 

 10 

 

 

(g) Licensee shall permit OWNER, Agent or their representative at all reasonable
times and upon reasonable written notice, to enter Licensee’s premises for the
purpose of inspecting the Licensed Articles or the method of manufacture thereof
prior to and during their sale and distribution and shall make similar
arrangements for inspection of any process performed by a sub-contractor.    
(h) It is understood and agreed that OWNER shall retain all right, title and
interest in the Property and the trademarks and copyrights thereto and
derivative thereof. All artwork, designs, illustrations, logos, names,
biographical material, photographs or other similar material supplied to
Licensee embodying the Property shall be and remain the property of OWNER, and
shall be promptly returned to OWNER or its Agent after use. Licensee shall not
use any such material in any manner other than as contemplated and permitted
herein. Any and all additions to, and new renderings, modifications,
improvements or embellishments to any such materials or the Property shall,
notwithstanding their invention, creation, modification and use by Licensee,
(which shall be subject to OWNER’s absolute approval) be and remain the property
of OWNER and all rights, title and interest thereto are hereby assigned to
OWNER, and OWNER and its Agent and designees may freely use, and license others
to use, the same. Licensee shall not register or cause any other entity not
authorized by OWNER to register any intellectual property rights arising from or
relating to the Property.     (i) Licensee agrees to affix to the Licensed
Articles, and to all Collateral Materials, (including, but not limited to, all
packaging and advertising material), the Trademark and Copyright Notice set
forth in the Definitions or such other notice provided or approved by OWNER in
writing. Licensee further agrees to affix to any such material, the appropriate
trademark, copyright or servicemark notice (i.e., “TM”, “©”, “SM” or “R”) and
such other reasonable notice or notices of trademark and copyright as reasonably
requested by OWNER. Additionally, in the event that the Licensed Articles
contain any packaged goods and/or garments or other items to which a hang tag
may be attached, Licensee shall insert or affix to such items either a hang tag
or insert, approved by OWNER, which contains information relating to the
Property as specified in the style guide as well as the Internet web site
address for the Property.     (j) In the event that Licensee shall create,
modify and/or embellish any artwork or other materials utilizing the Property or
should Licensee commission a third party to assist Licensee in the creation,
modification and/or embellishments of any artwork or other materials utilizing
the Property, Licensee agrees that such work shall only be performed as a “work
made for hire” on behalf of OWNER as that phrase is used under U.S. Copyright
Law and Licensee shall, if necessary, promptly assign (or arrange to have said
third party assign) all rights in and to such work and other material to OWNER
including the copyright, title and interest in and to such materials and
Licensee shall execute any documents, or obtain the execution on such documents
by any third party aiding or assisting Licensee in the creation or development
of the materials, which may be necessary to accomplish or confirm the foregoing.
This provision shall survive any expiration or termination of this Agreement.

 

 11 

 

 

(k) Licensee acknowledges that the Property is unique and original to OWNER and
that OWNER is the owner thereof including all trademarks and copyrights therein
and derivative thereof. Licensee shall not, at any time during the Term or
thereafter, dispute or contest OWNER’s exclusive right and title to the Property
and/or the trademarks and copyrights or the validity thereof nor shall Licensee
assist others in disputing or contesting such rights and title. Licensee agrees
to cooperate fully and in good faith with OWNER at no cost to Licensee unless
otherwise agreed, for the purpose of securing and preserving OWNER’s rights in
and to the Property. In the event there has been no previous registration of the
Property and/or Licensed Articles and/or any materials relating thereto, upon
request from OWNER, or Agent on behalf of OWNER, Licensee shall provide the
necessary information and additional samples to enable OWNER to register a
copyright and trademark and/or servicemark in the name of OWNER and Licensee
shall sign any and all documents necessary to accomplish the foregoing.     (l)
Licensee agrees not to associate any other characters or properties of any other
entity, including Licensee, with the Property or its trademarks either on the
Licensed Articles or in their packaging, advertising, promotional or display
materials so as to promote such other characters or properties or to create the
impression that any trademark or property rights in the Property are related to
any such rights of such other entity without prior written permission from
OWNER. However, Licensee may use its own trademarks and other identifying
material in such manner as to identify it as the actual source of the
manufactured articles subject to OWNER’s rights of approval as provided in this
paragraph 3.     (m) In those jurisdictions where, in order for use of
trademarks to be valid, a direct license from the trademark owner of record is
required in favor of the trademark user, Licensee undertakes, upon request from
OWNER at no additional cost to Licensee, to promptly complete a registered user
agreement or enter into a similar agreement with the OWNER, with respect to any
trademarks associated with or embodied in the Property. Licensee undertakes in
addition, to execute such further documents, acknowledgments and instruments as
are necessary for the purposes of effectuating recordation of Licensee as a user
of said trademark, in such jurisdictions in accordance with the requirements of
the specific jurisdictions concerned, and Licensee undertakes to cooperate in
effectuating such recordation, however, Licensee shall not be required to incur
any costs or expenses in connection with such recordation. Upon termination of
Licensee’s right to use the licensed trademarks in the aforesaid jurisdictions,
Licensee undertakes to cooperate in the cancellation of the aforesaid
recordation, and further undertakes to execute any and all documents as are
necessary for that purpose.     4. SUB-CONTRACTING       If Licensee wishes to
sub-contract any step in the manufacture of the Licensed Articles, it may do so
only with OWNER’s prior written approval, and only after it provides the name
and address of the proposed sub-contractor and all of its principals, the type
of products which such sub-contractor has previously produced, and a written
undertaking in the form attached hereto as Exhibit “D” or such other form either
furnished or otherwise approved by OWNER in which such sub-contractor agrees to
conditions relating to, interalia, quality control, completion of a registered
user agreement with respect to any trademarks associated with or embodied in the
Property, reporting, access and non- bootlegging activities. In any event, all
acts of such sub-contractor shall be deemed the acts of Licensee for all
purposes and such sub-contractor’s failure to fully and properly account to
Licensee shall not relieve Licensee of any liability resulting therefrom.     5.
DISTRIBUTION     (a) Licensee agrees that commencing on or before the Marketing
Date set forth in the Definitions and thereafter during the Term, it will
diligently and continuously market, a minimum of six types and/or categories of
the Licensed Articles throughout the Territory and Retail Channels specified in
the Definitions (Herein referred to as the “Minimum Performance Level”) and that
it will make and maintain adequate arrangements for the manufacture, and the
distribution and sale of all the Licensed Articles throughout said Territory and
Retail Channels in a manner to maximize the revenue derived therefrom.

 

 12 

 

 

(b) Licensee agrees that it will sell and distribute the Licensed Articles
covered by this Agreement outright and not on an approval or consignment basis
and only to wholesalers and distributors for sale and distribution to retail
stores and merchants in the Territory and Retail Channels specified in the
Definitions, and to retail stores and merchants for sale and distribution direct
to the public in said Territory and Retail Channels. Licensee warrants and
undertakes that it shall not sell the Licensed Articles to hawkers, peddlers or
street vendors. Licensee shall not, without the prior written consent of OWNER,
knowingly sell or distribute such Licensed Articles to wholesalers,
distributors, retail stores or merchants whose sales or distribution are, or
will be made, for publicity or promotional tie- in purposes, combination sales,
premiums, giveaways, or similar methods of merchandising in particular whereby a
third party may derive promotion, advertising, endorsement or enhancement of its
product or service through association with the Property.     (c) In addition to
all other remedies available to OWNER, the rights granted to Licensee herein may
be terminated with respect to any Article if:

 

  (i) Licensee fails to submit a prototype for each of the Licensed Articles
within three (3) months after the Effective Date of this Agreement;         (ii)
Licensee fails to begin manufacturing the Licensed Articles within two (2)
months after the prototype is approved by OWNER;         (iii) Licensee fails to
begin marketing the Licensed Articles on or before the Marketing Date specified
in the Definitions;         (iv) Licensee fails to actively continue the
marketing of any design or style of the Licensed Articles for a period of ninety
(90) days after the Marketing Date or, if the Licensed Articles are seasonal in
nature, during Licensee’s normal selling season;         (v) Licensee fails to
sell and distribute any design or style of the Licensed Articles during any one
hundred eighty (180) day period after the Distribution Date specified in the
Definitions or, if the Licensed Articles are seasonal in nature, during
Licensee’s normal selling season; or         (vi) Licensee fails to actively
continue the marketing and/or distribution of any of the Licensed Articles in a
country or substantial portion of the Territory licensed hereunder for a period
of one hundred eighty (180) days or, if the Licensed Articles are seasonal in
nature, during Licensees normal selling season, OWNER may terminate the license
for such Article(s) with respect to such area or Territory.

 

In the event of a breach or omission in any of the marketing, manufacturing,
sales or distribution obligations of Licensee as set forth in this paragraph
5.(a), (b) and (c) above, OWNER or Agent on behalf of OWNER, shall give Licensee
thirty (30) days written notice of such breach or omission during which time,
Licensee shall have an opportunity to cure such breach or omission. If Licensee
does not affect such a cure within the period, then the Agreement, the rights to
the Licensed Article or Articles, Territory or portion of the Territory, as
applicable, shall terminate and any remaining unpaid Advance and Guarantee shall
become immediately due and payable and no portion of the Advance and Guarantee
shall be refundable to Licensee.

 

 13 

 

 

6. INFRINGEMENT     (a) Subject to the provisions of this paragraph, upon
request, Licensee shall reasonably assist OWNER in the procurement and
protection of the rights in and to the Property at no cost to Licensee unless
otherwise provided herein. Licensee shall promptly notify OWNER or Agent in
writing of any infringements or imitations by others of the Property or
materials similar to those covered by this Agreement which may come to
Licensee’s attention, and OWNER shall have the right to determine whether or not
any action shall be taken on account of such infringements or imitations.
Licensee shall not institute any suit or proceeding of any kind or nature with
respect to the Property or take any action on account of any such infringements
or imitations without first obtaining the prior written consent of OWNER to do
so.     (b) In the event that OWNER agrees to the commencement of any action by
Licensee, then Licensee shall be responsible for the costs thereof unless OWNER
agrees in writing to join the Licensee in such action in which case the costs
and any proceeds from such action shall be divided between the participating
Parties in shares to be agreed on between such Parties in writing. For the
avoidance of doubt it is understood that OWNER shall have no obligation to
commence any action and OWNER may in its absolute discretion refuse any action
which may negatively impact upon the goodwill in the Property including, but not
limited to, an action against any schools, charities, and hospitals where the
breach or breaches have not directly benefited such entities financially.
Further, in the event that OWNER shall elect to institute an action or
proceeding against a third party in connection with the Property, Licensee shall
cooperate with OWNER and provide all information and assistance reasonably
requested by OWNER, its agent or representative on behalf of OWNER in connection
with the same.     7. LIMITATIONS ON USE OF THE PROPERTY     (a) All rights and
interests with respect to the Property not specifically granted to Licensee
herein shall be and are specifically reserved to OWNER. Licensee is not by
virtue of this Agreement acquiring any rights whatsoever in any character,
motion picture, radio or television production, broadcast, music, video, down
the line and/or on-line delivery or other endeavor based upon, derivative of, or
otherwise related to the Property whether currently existing or hereafter
created.     (b) Licensee shall, from time to time, sell to OWNER, such amounts
of the Licensed Articles as reasonably requested at Licensee’s lowest selling
price. No Royalties shall be payable on the sale of the Licensed Articles for
such purposes.     (c) OWNER and Agent shall have the right to use the name of
Licensee in a manner to give the Property, the Parties and/or their programs
full and favorable prominence and publicity. However, neither OWNER, nor Agent
shall be under any obligation whatsoever to use the Property or any character,
symbol, design, likeness, or visual representation thereof in any medium.

 

 14 

 

 

8. LIMITATIONS ON USE OF THE LICENSED ARTICLES

 

Licensee recognizes that the license herein granted concerns both copyright and
trademark rights. Licensee acknowledges that a material term of this Agreement
is that the Licensed Articles authorized herein are intended to be sold and will
be sold to the general public, as finished goods, in the form submitted to and
approved by OWNER, as provided in paragraph 3. (relating to approval of actual
production samples); and that the use of such Licensed Articles in combination
with any other materials to form a new or combination product (or new version of
the Licensed Articles) will constitute an infringement of copyright and/or
trademark rights unless agreed upon in writing by OWNER. Licensee agrees to
notify OWNER of any instances brought to its attention, or which it discovers,
wherein the Licensed Articles are used in combination with other materials to
form a new product. Licensee further agrees that should it violate the matters
set out in this paragraph, OWNER may immediately terminate this Agreement by
giving Licensee written notice to such effect.

 

9. GOODWILL

 

Licensee recognizes the particular and substantial value of the publicity and
good will associated with the Property and shall not knowingly do any act or
omission which would jeopardize such goodwill. Licensee acknowledges and agrees
that such goodwill shall accrue and belong exclusively to OWNER and that
Licensee’s use of the Property shall inure to the benefit of OWNER. Licensee
further acknowledges that Licensee has and will hereby or hereafter acquire no
ownership in the Property or goodwill therein or associated therewith and, at no
time will Licensee claim any rights therein except, the right to use the
Property in connection with the Merchandising Rights as specifically permitted
and authorized in this Agreement. Upon the termination or expiration of the
Term, Licensee shall be deemed to have assigned, transferred and conveyed to
OWNER any trade rights, equities, goodwill, title or other rights in and to the
Property which may have been created or obtained by Licensee in connection with
the rights licensed hereunder, and Licensee will execute any instruments as
reasonably requested to accomplish or confirm the foregoing. Licensee will at no
time use or authorize the use of any trademark, trade name or other designation
identical with or confusingly similar to OWNER’s trademarks.

 

10. REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION

 

(a) (i) Owner represents and warrants that it has the full power and authority
to enter into this Agreement and to license the rights herein granted. Owner
further represents that it has granted Agent the right to license the rights
granted herein. Agent and Owner each, individually, represent and warrant that
it has not entered into or authorized any agreements with any other party in
conflict herewith and the execution and delivery of this Agreement will not
result in a violation of, or breach of any agreement to which it is a party.
Owner further represents and warrants that to the best of its knowledge and
belief, Licensee’s use of the Property as permitted in this Agreement will not
infringe upon any valid rights of any third party provided that all uses of the
Property are made strictly in accordance with the terms and conditions set forth
herein. This representation and warranty shall not apply to any changes made to
the Property by Licensee whether or not such changes have previously been
approved by Owner.       (ii) Owner and Agent, individually, or collectively as
applicable, agree to indemnify, defend and hold harmless Licensee against any
claims and damages, costs and expenses (including reasonable attorneys’ fees)
arising from a breach of its warranties or obligations herein provided that
prompt notice is given to Agent and Owner of any such claim and provided further
that Licensee shall be fully performing its obligations hereunder and used the
Property in strict accordance with the terms and conditions set forth herein and
that Agent and/or Owner, as applicable, shall have the option, at their
election, to undertake and conduct the defense of any such suit and no
settlement of any such claim or suit shall be made by Licensee without prior
written consent of Agent and/or Owner.

 

 15 

 

 

(b) (i) Licensee represents and warrants that Licensee has the full power and
authority to enter into this Agreement and that it is capable of performing its
obligations herein and that it has the ability to manufacture, market, sell and
distribute all of the Licensed Articles granted herein in all of the Retail
Channels and areas and/or countries in the Territory and that there is no
contract, agreement or understanding with any other person, firm or corporation
which would interfere with the obligations assumed by Licensee hereunder, that
Licensee shall not at any time do or suffer to be done any act or omission which
may in any way impair or adversely affect the Property or the rights and
interests of Agent and Owner, and that, except for claims relating solely to the
Property which are the direct and sole result of a breach of the warranties set
forth in paragraph 10.(a)(i) above, the Licensed Articles and advertising and
promotional materials relating thereto will not infringe or violate any law or
regulation applicable to the manufacture, advertising, sale, distribution or use
of the Licensed Articles in the Territory or any patent, copyright, trademark,
trade name, literary, artistic or other property right, right of privacy or any
other right of any person, firm or corporation and will not contain any libelous
or unlawful material and that the Licensed Articles will for all purposes, be
safe and fit for the sale and use intended.     (ii) Licensee agrees to
indemnify, defend (with legal counsel satisfactory to Agent and OWNER) and hold
harmless Agent and Owner from and against any claims, damages, costs and
expenses (including reasonable attorneys’ fees) arising from any suit, claim or
demand based upon or arising out of any of the following: any breach or alleged
breach of Licensee’s warranties, representations, covenants, undertakings or
obligations as contained in this Agreement, including the Standard Terms and
Conditions incorporated by reference therein, any alleged unauthorized use of
any patent, process, idea, method or devise by Licensee, its subsidiaries,
manufacturers, distributors or the employees or agents of any of the foregoing
in connection with the Licensed Articles; any other alleged actions by Licensee
or any of the aforementioned entities including, without limitation, any alleged
copyright or trademark infringement or act of unfair competition in connection
with (but not limited to) the manufacture, distribution, exploitation,
advertisement, sale, use or promotion of the Licensed Articles; and any alleged
defects in or harm caused by the Licensed Articles. Licensee shall receive
prompt written notice of any such claim or suit of which Agent or Owner shall
have notice and Licensee shall undertake and conduct the defense of any such
action, however, Agent and Owner shall, at their option, be entitled to
participate in the defense of any such action.     (c) Licensee agrees that upon
execution of this Agreement , it will obtain and maintain at its own expense, a
comprehensive General and Commercial Liability Insurance Policy from a qualified
insurance company licensed to do business in the state of New York and having a
Best rating of at least B+, which includes adequate protection and coverage in
an amount no less than US $1,000,000 for each occurrence and US $3,000,000 in
the aggregate for personal injury, breach of contract, copyright and/or
trademark infringement whether under statutory or common law, advertising,
libel, slander or other form of defamation, invasion, infringement of or
interference with the rights of privacy or publicity whether under statutory or
common law and product liability coverage against any and all claims, demands
and causes of action arising out of any defects, or failure to perform, or any
harm caused by the Licensed Articles or any material used in connection
therewith. Licensee shall provide Agent and OWNER with a Certificate of
Insurance and policy endorsement evidencing such coverage and naming the Agent
and Owner and any Additional Insureds/Indemnities listed in the Definitions in
Section I.(o), as an additional insured party and such insurance coverage shall
be non-cancelable except upon thirty (30) days prior written notice to Agent and
OWNER. Evidence of coverage shall be submitted to Agent and OWNER within thirty
(30) days after the execution of this Agreement or prior to the marketing,
manufacturing, promotion and distribution of the Licensed Articles, whichever
comes first, and such policy shall be continuously maintained and in full force
and effect for the balance of the entire Term and any extension thereof and for
one (1) year thereafter.

 

 16 

 

 

In the event of any desired change in insurance, a new Certificate of Insurance
and policy endorsement shall be submitted to Agent and OWNER, however, no
coverage shall lapse during any such change. It is understood that compliance
herewith in no way limits Licensee’s indemnity obligations, except to the extent
that Licensee’s insurance company actually pays Agent and Owner amounts which
Licensee would otherwise be required to pay Agent and Owner.

 

11. TERMINATION     (a) In addition to the termination provisions set forth
elsewhere in this Agreement, this Agreement shall automatically and immediately
terminate to the fullest extent permitted by law if any one or more of the
following events occur:

 

  (i) If Licensee shall discontinue its business, become insolvent, enter into a
liquidation, whether compulsory or voluntary (except for the purpose of a scheme
for amalgamation or reconstruction) or if Licensee enters into a composition or
assignment with its creditors or administration, or if any winding up petition
or petition in bankruptcy is issued by or against Licensee and remains
undischarged for a period of 30 (thirty) days, or if a receiver, liquidator,
manager or trustee in bankruptcy is appointed for Licensee’s business;        
(ii) Any statement of account furnished by Licensee pursuant to paragraph 2.(c)
above is erroneous in Licensee’s favor by a discrepancy of more than 5% (five
percent) or if Licensee fails to pay when due any payments required under this
Agreement and such discrepancy and/or failure is not cured within 10 (ten) days
following notice to Licensee;         (iii) Any acquisition or change in the
nature of Licensee’s business in the event such acquisition or change would in
OWNER’s reasonable opinion, render Licensee unable to perform its obligations
hereunder or cause the cessation of Licensee’s ordinary core business.        
(iv) If Licensee fails to generate income from sales of the Licensed Articles at
any time during the Term for a period of two (2) consecutive Royalty Periods
(i.e., 2 calendar quarters or 6 months) after the Distribution Date.

 

(b) Subject to the terms of paragraph 11.(a) above and any applicable grace or
cure period otherwise provided in this Agreement, if Licensee breaches any of
its representation or warranties contained in this Agreement or if Licensee
fails to perform any of its obligations or breaches any of the other terms and
conditions of this Agreement applicable to Licensee, OWNER may, at its option,
terminate this Agreement on 30 (thirty) days prior written notice to Licensee
from OWNER or Agent. If Licensee, within that time, shall have completely
remedied the breach to the satisfaction of OWNER, such notice of termination
shall be rescinded, in writing. In the event of termination of this Agreement
due to a breach by Licensee, such termination shall be without prejudice to any
rights which OWNER may otherwise have against Licensee.     (c) In the event of
termination of this Agreement as a result of any material breach of this
Agreement by Licensee, Licensee agrees:

 

  (i) to pay all reasonable legal fees and accountants’ fees incurred by OWNER
and Agent in the enforcement of this Agreement;         (ii) to immediately pay
Agent any remaining unpaid Guarantee; and

 



 17 

 

 

  (iii) to pay Agent all Royalties on Net Sales and interest, if applicable,
which have not yet been remitted to Agent and to immediately cease any further
sale and use of the Property.

 

12. DISPOSAL OF STOCK UPON EXPIRATION OF TERM     (a) Upon expiration of the
Term and not by reason of any automatic termination or termination on notice,
Licensee may, except as otherwise provided in this Agreement, continue to sell
the Licensed Articles which are on hand or in the process of manufacture at the
expiration of the Term, for the Sell-Off Period set forth in the Definitions,
provided accountings and Royalty statements have been furnished to Agent in
accordance with this Agreement and provided that all payments due hereunder are
up-to- date. Notwithstanding any provisions contained herein to the contrary,
any and all rights which Licensee may have to sell the Licensed Articles during
the Sell-Off Period as set forth herein shall be granted to Licensee on a
non-exclusive basis only. Licensee acknowledges and agrees that Licensee shall
be required to account to and pay Agent Royalties on all Net Sales of the
Licensed Articles during the Sell-Off Period. Licensee shall furnish to Agent
within 30 (thirty) days following the last day of the Sell-Off Period, complete
and accurate statements of all sales and distribution of the Licensed Articles
during the Sell-Off Period and such statement shall be accompanied by Licensee’s
remittance for all Royalties and any other sums (if any) shown to be due.
Following the expiration of the Sell-Off Period, Licensee shall destroy its
remaining inventory of the Licensed Articles and furnish OWNER with an affidavit
attesting to such destruction, sworn to by a principal officer of Licensee or,
at OWNER’s option, sell to OWNER any remaining inventory at Licensee’s cost and
Licensee shall refrain from any further use or reference to the Property. This
provision shall be enforceable and shall survive any termination and/or
expiration of this Agreement.     (b) During the last 3 (three) months of the
Term, Licensee will not manufacture any more quantities of the Licensed Articles
than it genuinely anticipates selling during the balance of the Term (based upon
prior sales of such Licensed Articles during the preceding 6 (six) months of the
Term) in the normal course of business and without any special promotional
activities and thirty (30) days prior to the end of the Term, Licensee shall
furnish Agent with an inventory list of all Licensed Articles on hand. OWNER or
its agents (including Sharper, Inc.) or representatives shall have the right to
take a physical inventory to ascertain or verify such inventory list. Refusal by
Licensee to submit to such physical inventory or failure to render the inventory
list as and when required by this provision shall result in a forfeiture by
Licensee of Licensee’s rights to dispose of its stock as provided in paragraph
12.(a) above if Licensee shall fail to cure such refusal or failure within ten
(10) days after written notice is given to Licensee.     13. EFFECT OF
TERMINATION OR EXPIRATION

 

  Upon and after the expiration or termination of this Agreement, all rights
granted to Licensee hereunder shall forthwith revert to OWNER and Licensee will
refrain from further use of the Property, or any further direct or indirect
reference to, or anything deemed to be similar to, the Property in connection
with the manufacture, sale or distribution of the Licensed Articles, except as
provided in paragraph 12.(a) above.

 

14. NOTICES     (a) All notices required or permitted to be given hereunder
shall be made in writing, and shall be sent to the respective address of the
Parties set out above by registered or certified mail, return receipt requested
or by a recognized overnight or express courier service with proof of mailing
and delivery. A copy of any notice given to OWNER shall be required to be sent
to Agent in the same manner.

 

 18 

 

 

(b) Any notice sent in accordance with paragraph 14.(a) shall be deemed received
(ten) days after the date of mailing or upon signature of addressee, whichever
is earlier.     (c) All statements due hereunder shall be sent to Agent at the
following address:

 

SHARPER, INC.

1501 N Sepulveda Blvd, Suite #B
Manhattan Beach, CA 90266

 



(d) All payments due hereunder shall be remitted to Agent’s bank account as
follows:

 

SHARPER, INC.

Account # 8737654403

Wells Fargo Bank, N.A.

420 Montgomery

San Francisco,

CA 94104

Swift BIC Code WFBIUS6S

ABA ROUTING code 121000248

 

Licensee agrees that should Licensee receive notice from Agent or OWNER that
Agent’s rights have expired or been terminated, Licensee shall continue abiding
by all of the terms and conditions contained herein and all statements and
payments to be made hereunder shall continue to be made to Agent or directly to
OWNER, as directed by OWNER.

 

(e) Any Party may change the address to which notices or payments are to be sent
by giving written notice of such change of address to the other Party in the
manner set forth in paragraph 14.(a) provided that such notices shall only be
deemed effective on the date of receipt by the receiving Party.     15.GENERAL
   (a)Licensee acknowledges and agrees that this Agreement shall be enforced,
governed, interpreted and construed in accordance with the laws of the State of
New York which are applicable to contracts made and wholly performed therein. In
the event of any dispute or enforcement proceeding arising under this Agreement,
Licensee hereby consents to, designates and submits to the exclusive venue and
jurisdiction of any State or Federal Court located in the State of California,
City of Los Angeles of, which is empowered to enforce this Agreement and
Licensee agrees to accept service of process by mail. Licensee hereby agrees
that it shall not raise any defenses or objections to jurisdiction or venue; It
being understood and agreed that Licensee specifically waives all rights to have
any action based on the terms and conditions contained in this Agreement brought
or maintained elsewhere unless this provision is contrary to the laws in the
Territory in which case, the venue and jurisdiction required in such Territory,
as applicable, shall prevail. Licensee further agrees that any judgment
(including a judgment by default) which may be obtained against Licensee in the
courts located in the State of California, City of Los Angeles will be binding
upon Licensee with the same force and effect as if entered or obtained in a
jurisdiction in which Licensee is doing business. None of the foregoing
provisions will in any way be deemed a waiver of the right to proceed with
litigation against Licensee in any venue or jurisdiction in which Licensee is
doing business.

 

 19 

 



 

(b) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.    
(c) Licensee acknowledges and agrees that a breach by Licensee of the terms and
conditions contained herein and/or Licensee’s failure to perform any of the
material terms or conditions of this Agreement may result in immediate and
irreparable damage to OWNER and/or the Property. Licensee also acknowledges and
agrees that there may be no adequate remedy at law for such breach and/or
failures and that in the event thereof, OWNER shall be entitled to equitable
relief in the nature of injunction and to all other available relief, at law
and/or in equity. Notwithstanding the foregoing, Licensee agrees that its sole
remedy in the event of a breach of this Agreement by OWNER shall be an action at
law against OWNER for monetary damages, and in no event shall Licensee be
entitled to equitable relief against OWNER or to enjoin the production,
distribution or any exploitation of the Property or the Licensed Articles.    
(d) Nothing contained herein shall be construed to place the Parties in the
relationship of partners or joint venturers and no Party shall have the power to
obligate or bind any other Party in any manner whatsoever other than as
specifically set forth in this Agreement nor, shall any Party create any expense
chargeable to any other Party without the specific written approval of said
Party, as applicable.     (e) This Agreement is personal to Licensee and neither
this Agreement nor any of the Licensee’s rights or obligations hereunder may be
sublicensed, transferred, assigned, pledged or encumbered by Licensee without
the prior written approval of OWNER. OWNER may, at its election, assign this
Agreement and any of its rights hereunder.     (f) This Agreement sets forth the
entire Agreement and understanding of the Parties hereto, and supersedes all
prior agreements, arrangements and undertakings between the Parties hereto. No
representations, promises or inducements have been made by Licensee, OWNER or
its Agent that are not embodied in this Agreement and no Party shall be bound by
or liable for any alleged representation, promise or inducement not so set
forth. Should any provision of this Agreement be found to be invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
or enforceability of any other provision hereof.     (g) This Agreement may be
amended only by a written notice executed by all Parties hereto. The failure of
any Party at any time to require performance of any provision hereof shall in no
manner affect such Party’s rights at a later time to enforce the same. No waiver
by any Party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach or a
waiver of the breach of any other term or covenant contained in this Agreement.
This Agreement shall be effective only upon full execution by OWNER and
Licensee.

 



READ AND AGREED TO:                 By: /s/ Matthew Feinstein   By: /s/ John
Putnam   Pineapple Express, Inc.,   Putnam Accessory Group, Inc.

 

 20 

 

 

EXHIBIT “A”

 

Trademarks and Copyrights

 

Trademark Registration Number:

 

//

//

//

 

 21 

 

 

EXHIBIT “B”

 

Licensed Articles

 

The Licensed Articles shall consist of only the following:

 

Tee Shirts, Hoodies, Crews, Headwear (including Caps, Beanies and Fashion
Headwear), Accessory items limited to Lighters, Keychains, phone cases, belts,
wallets, stickers and enamel pins.

 

 22 

 

 

EXHIBIT “C”

 

RETAIL CHANNELS FOR MARKETING, SALES AND DISTRIBUTION

 

Retail Channels for the marketing, sale and distribution of the Licensed
Articles shall include only the following channels of distribution:

 

ALL INCLUDING DIRECT TO CONSUMER VIA ONLINE/INTERNET SALES

 

 23 

 

 

EXHIBIT “D”
MANUFACTURER’S AGREEMENT

(to be placed on Manufacturer’s letterhead)

 

Dated: ____________

 

Pursuant to the terms and conditions of the Merchandising License Agreement
(herein referred to as the “Agreement”) made as of_________, 200_ between the
undersigned Owner and Licensee, we, ______________ (the “Manufacturer”), located
at _____________________, acknowledge that we have been engaged by said Licensee
to manufacture _________________________________________ (the “Licensed
Articles”), utilizing the Property as defined in the aforementioned Agreement,
and we are cognizant of, and agree to be bound by, the terms and conditions set
forth in said Agreement as they relate to our function as the Manufacturer.

 

In connection therewith, upon request from Owner or its agent, but not more
frequently that quarterly, we shall supply a statement detailing all items
manufactured and/or supplied to Licensee in connection with the Property and we
hereby agree that Owner, or its agent or representative shall have the right to
examine the books and records of Manufacturer as they relate to the use of the
Property as well as the right of Owner, or its agent or representatives to visit
the plant or plants where the Licensed Articles are made and where the
containers, packaging material and the like are printed or produced in order to
determine whether the Manufacturer is in compliance with the terms herein and in
the aforementioned Agreement. We further agree that we will look solely to the
Licensee engaging Manufacturer for any payments and/or compensation with respect
to the manufacture, shipment and/or supply of the Licensed Articles or a part
thereof and we will have no claim against the Owner or its agent or
representative with respect to such payments or any other matters in connection
with the Licensed Articles or the Property.

 

Additionally, we hereby acknowledge the Owner’s trademarks and copyrights in and
to the Property. We agree that we will not claim any rights or ownership in and
to the Property or in any parts therein or derivative thereof and we will not
use any trademarks, copyrights or tradename which are identical to, or
confusingly similar to the Property or any part thereof. Further, we acknowledge
and agree that all intellectual property rights, including without limitation,
all copyrights in any literary, artistic, musical or other work made by us or on
our behalf which incorporate the Property or any part thereof, shall inure to
the benefit of Owner and we shall take such steps as necessary to assign all
such rights to Owner. We hereby acknowledge that we will promptly complete a
registered user agreement in respect of any trademarks associated with or
embodied in the Property if so requested by Owner or its agent. We understand
that the Manufacturer has no right to use the licensed material, trademarks or
copyrights except as specifically authorized in writing by Licensee, and
Manufacturer may not sublicense, subcontract or in any way transfer the rights
hereunder or sell the Licensed Articles or licensed material to any person or
entity other than Licensee unless specifically authorized by Owner in writing.
Manufacturer further agrees that upon notice of expiration or termination of the
aforementioned Agreement or, when Licensee ceases to require the manufacture of
the Licensed Articles, whichever is earlier, Manufacturer will deliver to
Licensee, or if Manufacturer has been advised that Licensee’s rights have been
terminated or expired, to Owner or its agent as directed, any artwork, designs,
molds, plates or other devices used to reproduce the name or any likeness of the
Property and we will immediately cease any further manufacture of the Licensed
Articles.

 

We understand that Owner or its agent or representative shall be entitled to
invoke any remedy permitted by law for violation of this Manufacturer’s
Agreement and our engagement as Manufacturer for the Licensee is subject to our
agreement to the foregoing terms and approval by Owner. Such approval will not
be deemed granted until this Manufacturer’s Agreement is executed below by all
parties.

 

Read and Agreed to:   Approved:               By:     By:     By:    
Manufacturer     Licensee     Owner

 

 24 

 

 

SCHEDULE “1” (PAGE 1 OF 2)

 

LICENSEE REPORT FORM
SUMMARY STATEMENT

 

Licensee Name:   Artist/Property:  

Quarter (circle one)

1st, 2nd, 3rd, 4th, 200[  ]

 

Pre-paid Advance (if applicable)  $[  ] Total Sales Dollars  $[  ] (from Detail
Royalty Statement)     Royalty Rate     (from Detail Royalty Statement)   [  ]%
Royalty  $[  ] (from Detail Royalty Statement)     Unrecouped Advance Balance
from     Prior Statement (if applicable)  $[  ] BALANCE DUE/(UNRECOUPED
BALANCE)  $[  ]

 

Certification: We have examined this report and certify it to be a true and
accurate statement as reflected by our books and records for the quarter
concerned.

 

Authorized Licensee Signature: ____________________________________

 

Printed Signature/Title: ________________________________

 

                                                            _____________________________ 

 







Dated: _____________________________

 

 25 

 

 



SCHEDULE “1”

(page 2 of 2)

 

LICENSEE REPORT FORM

DETAILED ROYALTY REPORT

 







Date:   Licensee Name:   Agreement No:   Artist/Property:   Period Covered:  1st
Qtr/2nd Qtr/3rd Qtr/4th Qtr 200[  ]  (Please circle one)                 From:
         To:         Territory:                               (Please list all
countries within the Territory separately)   LICENSEE INFORMATION   Address:  
City/State/Zip:   Telephone Number:   Fax Number:   Attention:

 



Licensed Articles SKU Number Description Total Units Manufactured During Period
Total Units Ship/Distributed During Period Gross Sales (Units) Allowable
Returns* (Units) Net Sales (Units) Unit Selling Price ($)

Gross Sales

($)

Allowable Returns* ($)                                                          
                                                                               
                                                                               
  TOTAL AMOUNT                

 

*Please provide copies of relevant invoices and credits for verification of any
allowable returns.

 

 26 

 

 

SCHEDULE “2”

 

APPROVAL GUIDELINES

 



THE ATTACHED FORM MUST ACCOMPANY ALL MATERIAL SUBMITTED FOR

APPROVAL.

 

Please send all materials to be submitted to:

SHARPER, INC.

1501 N. Sepulveda Blvd., Suite #B
Manhattan Beach, CA 90266

 

Written approval from the owner (“Owner”) of the Property utilized by Licensee
will be required at each of the following stages of preparation:

 

1.Conceptual artwork (i.e., layout concepts) in color (or Black &White in the
case of Three-D figurines) for all items and
packaging/tags/labels/inserts/advertising/display materials therefore.   
2.Final artwork for all items and
packaging/tags/labels/inserts/advertising/display materials therefore.   
3.Pre-production sample for all items and
packaging/tags/labels/inserts/advertising/display materials therefore.   
4.Final sample after manufacture, but prior to any distribution thereof and all
packaging/tags/labels/inserts/advertising/display materials therefore.

 

Owner shall be responsible for reviewing and approving Mechanicals,
Pre-Production samples, Final Production samples and any re-submissions based on
the style guide. Owner will use its best efforts to comment and/or approve all
Licensed Articles and Collateral Materials within 14 (fourteen) business days.

 

Note: In addition, all materials shall be re-submitted for approval each time a
revision is made incorporating the changes requested.

 

Samples of finished product must be submitted pursuant to the Agreement.

 

 27 

 

 

All submissions not approved in writing are deemed not approved.

 

 28 

 

 



SCHEDULE “3”

 

APPROVAL SUBMISSION FORM.

 

This form is to be submitted at each stage of the artwork process when sending
in product for approval.

 

Contract No           Licensee           Contact name           Tel/fax        
  Address                                   *Tracking No           Date        
  Licensed Article           Retailer           Stage Submitted          
Restrictions                            

 

 

Date Licensee paid Advance to Agent  

 



*The tracking number is not applicable at concept, but must be added on all
further submissions. It is found on the Artwork Approval form. Please note we
cannot process artwork until we receive confirmation of payment of the Advance.

 

 29 

 